     Case 2:19-cv-02060-TLN-EFB Document 14 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE VELEZ,                                       No. 2:19-cv-2060-TLN-EFB PS
12                       Plaintiff,
13           v.                                         ORDER
14    SISKIYOU DEVELOPMENT
      COMPANY, INC., et al.,
15
                         Defendants.
16

17

18          Plaintiff filed this action against Siskiyou Development Company, Inc., Juli Heleniak,

19   Wendy Krause, Travis Bowen, and Kathi Potter, alleging violations of the Americans with

20   Disabilities Act and the California Unruh Civil Rights Act. ECF No. 1. On April 23, 2020,

21   plaintiff filed a motion to voluntarily dismiss this action pursuant to Rule 41 of the Federal Rules

22   of Civil Procedure. ECF No. 13.

23          Subject to exceptions not applicable here, a plaintiff may voluntarily dismiss an action

24   without a court order by filing:

25          (i)     a notice of dismissal before the opposing party serves either an answer or a motion
                    for summary judgment; or
26
            (ii)    a stipulation of dismissal signed by all parties who have appeared.
27

28   Fed. R. Civ. P. 41(a)(1)(A). Before plaintiff filed his motion for voluntary dismissal, defendant
                                                       1
     Case 2:19-cv-02060-TLN-EFB Document 14 Filed 04/30/20 Page 2 of 2

 1   Juli Heleniak, the only defendant to have appeared in this action, filed an answer. ECF No. 6.
 2   Therefore, this action cannot be dismissed pursuant to Rule 41(a)(1)(A)(i).
 3          However, defendant Heleniak may choose to stipulate to dismissal pursuant to Rule
 4   41(a)(1)(A)(ii). Should defendant decline to stipulate, the court may dismiss this action based
 5   upon plaintiff’s request, “on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).
 6          Accordingly, it is ORDERED that no later than May 14, 2020, defendant Heleniak shall
 7   file and serve a document stipulating to dismissal of this action with prejudice pursuant to Rule
 8   41(a)(1)(A)(ii),1 or otherwise respond to plaintiff’s motion to dismiss.
 9   DATED: April 30, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            1
               In the event defendant so stipulates, the court will construe the parties’ filings as a
28   stipulation of voluntary dismissal without prejudice pursuant to Rule 41(a)(1)(A)(ii).
                                                         2
